Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated May 17, 1993 (People v Brownlee, 193 AD2d 752), affirming a judgment of the Supreme Court, Queens County, rendered October 18, 1991, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Miller, J. P., O’Brien, Copertino and Joy, JJ., concur.